                                                                                  1 3 2019
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

                                                 DECISION AND ORDER
              V.

                                                 1:17-CR-00129EAW
RICHARD EUCAS,

                     Defendant.



                                    INTRODUCTION


        Defendant Richard Eucas ("Defendant") stands accused by way of a one-count

Indictment returned on July 11, 2017, with conspiracy to possess with intent to distribute and

to distribute 5 kilograms or more of cocaine, in violation of 21 U.S.C. § 846. (Dkt. 18).

Defendant was initially charged with co-defendant Dominic Daniels, but Mr. Daniels pleaded

guilty on July 19, 2018. (Dkt. 91). Defendant's trial is scheduled to commence on May 14,

2019.


        Presently before the Court is Defendant's motion seeking to suppress evidence

obtained through a warrant authorized on a cellular telephone used by Mr. Daniels. (Dkt.

176). Because Defendant did not have a privacy interest in Mr. Daniels' cell phone, his Fourth

Amendment rights were not implicated, even ifthe cell phone was tracked by law enforcement

into a hotel room being used by Defendant. Accordingly, Defendant's motion is denied.
                                     BACKGROUND


        The background of this matter is set forth in detail in the Court's Decision and Order

entered October 5, 2018 (Dkt. 127), familiarity with which is assumed for purposes of this

Decision and Order. As a brief summary, on May 15, 2017, Defendant rented Room #113 at

the Comfort Inn and Suites Buffalo Airport Hotel located at 901 Dick Road, Cheektowaga,

New York 14225 (hereinafter referred to as "the Comfort Suites"). (Dkt. 35-3 at       3). On

that date, Mr. Daniels was surveilled by law enforcement leaving the Comfort Suites with a

blue package. Mr. Daniels was subsequently stopped by law enforcement and he had in his

possession approximately 794 grams of cocaine, $17,000 in U.S. currency, and a key for

Room #113 at the Comfort Suites. {See Dkt. 127 at 5-6, 27 n.7).

       After Mr. Daniels left the Comfort Suites, Defendant and his 14-year old son arrived

at the hotel's parking lot in a black 2017 Corvette. {Id. at 6). Law enforcement approached

Defendant, ultimately leading to his flight and subsequent arrest. {Id. at 7-12). At the time

of his arrest. Defendant had in his possession a key to Room #113 at the Comfort Suites. {See

id. at 45-48).

       That same day, Erie County Court Judge Kenneth F. Case signed a search warrant

authorizing a search of Room #113 at the Comfort Suites. (Dkt. 44-1 at 5-6). Earlier in the

investigation and prior to the search of Room #113, law enforcement obtained a search

warrant to obtain real-time cell site location information for telephone number (716) 536-

9617, which was possessed by Mr. Daniels. (Dkt. 184-1). The search warrant is signed by




                                            -2-
Judge Case and is dated April 17, 2017. {Id. at 2). Defendant now contends that "[bjecause

law enforcement was privy to this information, any later investigation of Dominic Daniels,

his whereabouts, or the ultimate arrest of defendant Richard Lucas is subject to suppression

based upon the officers' derivative use of the said information." (Dkt. 176 at 5). More

specifically. Defendant argues that he is entitled to discover' the warrant materials authorizing

the tracking of Mr.Daniels' cell phone,and that he has standing to suppress evidence obtained

through the tracking of the phone, because law enforcement allegedly tracked the phone to

Room #113 at the Comfort Suites, a place where Defendant had an expectation of privacy.

{Id. at 4-5).

                                        DISCUSSION


     Defendant Lacks Standing to Challenge the Search of Mr. Daniels' Cell Phone


       The Fourth Amendment guarantees "[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures." U.S. Const,

amend. IV. "Fourth Amendment rights are personal rights which ... may not be vicariously

asserted." Rakas v. Illinois, 439 U.S. 128, 133-34 (1978)(internal quotations and citations

omitted). In other words,"a defendant's Fourth Amendment rights are violated 'only when

the challenged conduct invade[s] his legitimate expectation of privacy rather than that of a

third party.'" United States v. Santillan,902 F.3d 49,62(2d Cir. 2018)(quoting United States



'      To gain access to the underlying materials in support ofthe search warrant. Defendant
must have a legitimate Fourth Amendment right in the property searched. See generally
United States v. Pirk, 282 F. Supp.3d 585, 591-592(W.D.N.Y. 2017).



                                              -3 -
V. Haqq, 278 F.3d 44, 47(2d Cir. 2002))(alteration in original), cert, denied. No. 18-8213,

2019 WL 1024924 (Apr. 1, 2019); see also Haqq, 278 F.3d at 47("The cornerstone of the

modern law of searches is the principle that, to mount a successful Fourth Amendment

challenge, a defendant must demonstrate that he personally has an expectation ofprivacy in

the place searched.''')(internal quotations and citations omitted). Accordingly, it follows that

"[a] person who is aggrieved by an illegal search and seizure only through the introduction of

damaging evidence secured by a search of a third person's premises or property has not had

any of his Fourth Amendment rights infringed." Rakas, 439 U.S. at 134. This principle

applies to the search of cell phones. See United States v. Dore, 586 F. App'x 42,46(2d Cir.

2014)("As [the defendant] conceded below, he did not submit an affidavit establishing that

the cell phones in question belonged to him or that he had a subjective expectation of privacy

in them. Nor did [the defendant] assert a privacy interest in the cell phones in some other

manner. Consequently,[the defendant] does not have standing to assert Fourth Amendment

rights in those phone records.").

       Here, Defendant does not contend that he had a privacy interest in the cell phone used

by Mr. Daniels. Instead, he argues that he had an expectation of privacy in Room #113 at the

Comfort Suites, and that because law enforcement allegedly^ tracked Mr.Daniels to that hotel




^      It is not at all clear that law enforcement actually tracked Mr. Daniels' cell phone to
Room #113, as opposed to more generally the Comfort Suites. Nonetheless, for purposes of
resolving Defendant's motion,the Court assumes that law enforcement used a tracking device
pursuant to the warrant to track Mr. Daniels to Room #113.



                                             -4-
room through his cell phone,Defendant's Fourth Amendment rights were violated. In support

of his argument, Defendant relies on Alderman v. United States, 394 U.S. 165 (1969), where

the United States Supreme Court held that the Fourth Amendment protects a person's private

conversations, as well as his premises:

      The rights of the owner of the premises are as clearly invaded when the police
      enter and install a listening device in his house as they are when the entry is
      made to undertake a warrantless search for tangible property; and the
      prosecution as surely employs the fruits of an illegal search of the home when
      it offers overheard third-party conversations as it does when it introduces
      tangible evidence belonging not to the homeowner, but to others.

394 U.S. at 179-180. However, the Alderman case is inapposite. Law enforcement did not

install a listening device in Room #113, nor did they intercept any of Defendant's phone

conversations. Instead, law enforcement obtained a warrant to obtain tracking information

from Mr. Daniels' cell phone, which allegedly led them to the Comfort Suites.

      Defendant also relies on Kyllo v. United States, 533 U.S. 27 (2001). In Kyllo, the

Supreme Court held that evidence obtained through the search of the interior of a residence

with technology that is not available to the public—in that case, a thermal imager—

constituted an unlawful search. 533 U.S. at 34-35. Kyllo is also distinguishable; here, law

enforcement simply allegedly obtained location information for Mr. Daniels' phone, rather

than information relating to activities occurring inside Room #113. In other words, the

tracking information from Mr. Daniels' phone did not reveal to law enforcement any

information regarding the contents of or activities happening inside Room #113. See also




                                           -5-
United States v. Bermudez, No. IP 05-43-CR-B/F, 2006 WL 3197181, at *13(S.D. Ind. June

30, 2006)(distinguishing Kyllo on same grounds), aff'd, 509 F.3d 820(7th Cir. 2007).

       Defendant's contention regarding his expectation of privacy and the subsequent

violation of his Fourth Amendment rights is based on his alleged privacy interest in Room

#113. This contention is flawed, particularly because the information Defendant seeks to

suppress was not obtained from Room #113; rather, it was collected as a result of a tracking

warrant for Mr. Daniels' cell phone, in which Defendant has no expectation of privacy.

       The case United States v. Peters, 333 F. Supp. 3d 366 (D. Vt. Aug. 10, 2018) is

instructive. In Peters, the Court addressed whether the government's tracking the cell phone

of another person riding in the defendant's vehicle violated the defendant's rights under the

Fourth Amendment. The defendant's argument was similar to that raised here; that is, the

defendant argued in Peters that "evidence obtained by tracking [the passenger's] cell phone,

including the traffic stop which resulted in her arrest, is inadmissible against her absent a

warrant because she had a reasonable expectation of privacy in her vehicle and her own real

time location information," and "the government must obtain a warrant before private citizens

are inadvertently tracked through real-time cell site location information obtained by

surveillance of another target."^ Id. at 377. The Court disagreed, and concluded:

       The fact that[the passenger's] cell phone happened to be located in Defendant's
       vehicle does not render the government's actions unconstitutional. There is no


^      The defendant in Peters conceded that she did not have standing to challenge the
validity of the w£irrant authorizing the location monitoring ofthe passenger's cell phone. Id.
at 377.




                                            -6-
       evidence that the government intentionally sought to obtain Defendant's
       location through the real-time location information pertaining to [the
       passenger's] phone. Instead, it was pure happenstance that [the passenger]
       entered Defendant's vehicle as opposed to her home or the vehicle or home of
       some other individual. There was thus no way the government could predict in
       advance that it would need a second warrant for Defendant's real-time location
       if she happened to be in proximity of [the passenger's] cell phone. The
       approach Defendant advocates is thus wholly unworkable.

       Although the government does not dispute that the officers monitoring [the
       passenger's] location were aware that Defendant was also a target of the same
       investigation, her status as a person of interest does not materially alter the
       analysis because the government was not actively tracking her location. Even
       if the government believed that Defendant might come into contact with the
       target cell phone, such a belief is immaterial in light of a facially valid warrant
       authorizing the government to track the phone itself.

       Accordingly, even if Defendant possessed a reasonable expectation of privacy
       in her real-time location information, the government did not violate that
       expectation and was not required to obtain a second warrant prior to arresting
       her. Any other conclusion would lead to unworkable and unreasonable results.

Id. at 377-IS (internal citations omitted); see also United States v. Barrera-Barron, No. 12-

20066-22-KHV,2013 WL 3989182, at *4-6(D. Kan. Aug. 1,2013)(the defendant, who was

located by law enforcement by their tracking the cell phone for "UM167," did not have

standing to challenge the search of UM167's cell phone; the defendant did not have

possession of the cell phone or a reasonable expectation of privacy in the GPS data from the

phone, the officers never connected the phone to the defendant, and the defendant could not

show a subjective expectation of privacy in the phone, as he did not know it existed until his

arrest and the phone was not registered to the defendant or to his business); Bermudez, 2006

WL 3197181, at *13 ("What was being monitored—namely, a third person's cell phone's




                                               7-
signal—did not implicate any protectible Fourth Amendment interest on the part of [the

defendant]. Though the signal originated from within [the defendant's] residence, it was

capable of being monitored outside the home. [The defendant] thus lacks a Fourth

Amendment privacy interest in the signal and standing to challenge the government's tracking

of the target phone. Accordingly, his motion to suppress the tracking and the locating of the

cell phone based on a violation of his Fourth Amendment rights must be denied.").

       Here, there is no evidence that Defendant had possession of, or any subjective privacy

interest in, Mr. Daniels' cell phone. Law enforcement did not observe Defendant using the

tracked cell phone, and the cell phone was not registered to Defendant. Nor has Defendant

articulated any basis showing that he had an expectation of privacy in the information from

Mr. Daniels' cell phone. The fact that the cell phone was allegedly tracked to Room #113

where Defendant happened to have a privacy interest is immaterial. "A defendant bears the

burden of proving that he has a legitimate expectation of privacy in an object such that he can

claim the protection ofthe Fourth Amendment in challenging the government's search ofthat

object." Dore,586 F. App'x at 46. Defendant has failed to satisfy this burden as it relates to

the search of Mr. Daniels' cell phone, and therefore his motion is denied.




                                             -8-
                                  CONCLUSION


     For the foregoing reasons, Defendanj

     SO ORDERED.



                                               District


Dated:     May 13, 2019
           Rochester, New York




                                        -9-
